Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's reply to the Restriction Requirement, dated August 18, 2022, has been received. By way of this reply, Applicant has elected, with traverse, Group I, Claims 1-5, and the species of Ella as immunoassay and serum as tissue sample.
Applicant's election with traverse in the reply filed on August 18, 2022 is acknowledged. The traversal is on the ground(s) that the Examiner has not applied the proper standard for unity of invention under 37 C.F.R. § 1.475, and that search and examination of all recited species can be made without serious burden. Upon further consideration, the restriction between groups is hereby withdrawn; however, the election of species is still effective.
Claims 1-8 are therefore under examination before the Office, drawn to methods of treating a subject with chimeric antigen receptor (CAR) T cell toxicity.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at paragraph 53 on page 17. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

The use of the term “Ella”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 7 contain the trademark/trade name “Ella”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the assaying instrument and, accordingly, the identification/description is indefinite.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6 and 8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by June (US20150202286A1, cited in IDS).
June teaches a method of treatment for cytokine release syndrome, comprising administering an inhibitor of IL-6 or an inhibitor of TNF-alpha after administration of CAR-T cells (para. 0155-0157). Specifically, "the second-line of therapy comprises compounds and methods for neutralizing the effects against the elevated cytokines resulting from the administration of the CART19 cells. In one embodiment, the neutralizing agents are capable of counteracting undesired concerted burst of cytokine expression/activity and, thus, are useful for the prevention, amelioration and treatment of CRS associated with CART19 therapy" (para. 0157).
June also teaches that cytokine levels may be monitored by detecting the protein level of the cytokine in a biological sample from the patient (para. 0010), and that an increase in the level of a cytokine identifies a type of cytokine inhibitory therapy to be administered to the patient (para. 0013). More specifically, June teaches measuring of serum cytokine levels in patients experiencing cytokine release, that all patients exhibited increased levels of IL-6 compared to a baseline control, and administration of tocilizumab, an anti-IL6R antibody, treated the disease (para. 0019-0020, 0022, 0197, and figures 1, 2, and 4).
June further teaches that such a method may be useful in reducing or avoiding an adverse effect associated with the administration of a cell genetically modified to express a CAR (para. 0012).
June further teaches that biological samples in which the cytokine can be detected include serum (para. 0102).
June further teaches adverse effects associated with CAR-T toxicity may include encephalopathy (table 2). Applicant's specification at paragraph 24 states that encephalopathy is an example of a neurological toxicity. Therefore, June inherently teaches this aspect of claim 3.
June further teaches the use of selective binding partners of the cytokine to identify the presence or determine the levels of the cytokine in a biological sample (para. 0104-0108).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over June in view of Aldo (Am J Reprod Immunol 2016; 75: 678–693).
The teachings of June have been discussed supra. However, June does not teach the use of Ella, a microfluidic host cell protein assay.
Aldo describes Simple Plex: a multi-analyte, automated microfluidic immunoassay platform for the detection of human and mouse cytokines and chemokines (abstract). Aldo further describes the Ella instrument, a system capable of rapid, “hands-free” analysis of multiple analytes from multiple different samples (see, e.g., Figure 1 and page 679, left column, second and third paragraphs). 
Aldo further states that this system is useful for analysis of human serum samples for cytokines such as IL-6 and TNF-alpha (page 680, left column, third paragraph, and Table 1).

It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of June and Aldo to arrive at the claimed invention. As June teaches, the use of measuring levels of cytokines may be useful to inform treatment choice and efficacy for cytokine releases syndrome as a result of CAR-T cell therapy. Likewise, Aldo teaches that the Ella instrument is a useful way to measure cytokine levels form blood serum. The Ella instrument taught by Aldo therefore solves the problem of a rapid test for serum cytokines in order to perform the method taught by June. A skilled artisan could therefore use the instrument taught by Aldo to perform the method taught by June, which each component of the combination performing its known, typical function, yielding a predictable result.

All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu (J Hematol Oncol. 2016 Aug 15;9(1):70) describes a patient suffering from a neurotoxic response to a CAR-T cell therapy (page 1, right column). Hu further states that said patient has elevated levels of serum cytokines including INF-γ and IL-6, suggesting cytokine releases syndrome (page 1, right column through page 2, left column). Hu further teaches administering methyl-prednisone, a steroid, to reduce levels of INF-γ (page 2, right column).
Bonifant (Mol Ther Oncolytics. 2016 Apr 20;3:16011, cited in IDS) teaches that CAR T cells may cause undesirable toxicities, including cytokine release syndrome and neurologic toxicity (abstract). More specifically, CAR T cell infusion may result in a dramatic increase in cytokines such as interferon gamma and IL-6 (page 2, left column, second paragraph). Bonifant further teaches that tocilizumab, an IL-6R blocking treatment, quickly treats cytokine release syndrome (page 2, right column, second paragraph).
Xu (Cancer Lett. 2014 Feb 28;343(2):172-8) teaches that "inflammatory cytokine monitoring has become a standard of care in most of the clinical trials on CAR-T cell adoptive therapy" (page 176, section 6.1). Xu further teaches that cytokine releases syndrome is a common side effect of CAR-T cell therapy, resulting in increased levels of IFN-gamma, TNF-alpha, and IL-6 (page 173, left column, second paragraph). Xu further teaches the use of cytokine antagonists for the treatment of cytokine releases syndrome, such as the TNF-alpha inhibitor etanercept and the IL-6 receptor inhibitor tocilizumab (page 176, right column, first paragraph).

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/PETER JOHANSEN/            Examiner, Art Unit 1644 

/AMY E JUEDES/            Primary Examiner, Art Unit 1644